Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 6/3/2022 have been fully considered but they are not persuasive.

Applicant’s arguments based on the amendments made to claims 1, 6, 7, 16, and 17 are moot as they are addressed with the rejections provided to the amendments.  Applicant’s additional arguments not relating to amendments are addressed bellow. 

Regarding Applicant’s Arguments 
Examiner has equated intoxication and cognitive load to equivalent as both are triggered based on tracking brain waves and other measurements as described in Applicant’s specifications paragraphs 16 and 35.  Applicant may amend the claims to focus more on the mental state (i.e. explicitly recited brain waves) and less on the use of a breathalyzer.

Applicant argues that “The Office asserts this limitation is taught by Westbrook (see Non-Final Rejection Pages 4-5). Westbrook merely teaches "If the breathalyzer detects an unacceptable level of alcohol in a 6 driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle. The breathalyzer is mounted on a motorcycle helmet. (Westbrook [29 & 38])" Thus, Westbrook analyzes an alcohol level of a driver, which is distinct from a "cognitive load." While alcohol may influence the cognitive load, it is not a direct measurement of the cognitive load of a driver. In other words, both the instant application and Westbrook analyze alcohol levels, but for a distinct purpose and output.” Examiner strongly disagrees.  Applicant’s Specifications paragraph 35 clearly states “the smart helmet may identify that the rider is under the influence [alcohol] utilizing a breathalyzer that is built into the helmet, and in turn, the helmet sends commands to the PTW [powered two-wheeler i.e. motorcycle, saddle-rider vehicle] to activate features or to disable operation of the PTW.” As such both arts are identical.

 Applicant argues that “Regarding claim 9, Applicant respectfully traverses the 35 U.S.C. § 103 rejection of the claim because the claim is not taught by the prior art of record. Specifically, Tran and Westbrook do not at least teach or suggest "determine a cognitive load of the rider utilizing at least the cognitive-load data, (Emphasis added)" or "adjust a driver assistance function." The Office asserts these limitations are taught by Westbrook (see Non-Final Rejection Pages 4-5). For the reasons discussed below, the prior art of record fails to disclose these limitations.” Both claims 1 and 9 comprise of this same limitation, and as such this limitation in claim 9 was previously addressed in claim 1.  Applicant has conceded to the fact “alcohol may influence the cognitive load” in the arguments to claim 1.  In claim 1 Applicant argued that the “directed measurements” where different and that “both the instant application and Westbrook analyze alcohol levels, but for a distinct purpose and output.” Examiner has shown that the measurements where identical based on paragraph 35. In addition to Applicant’s admission paragraph 35 of Applicants specifications also clearly show that “alcohol consumption” is “cognitive load”; paragraph 35 clearly states “The smart helmet 200 or a remote server may be utilized to gather the various sensor data to identify a cognitive load or mental state by utilizing a feature extraction 215. The feature extraction 215 may take raw input signals or some statistics of the signals and utilize them to train a machine learning model 217 to predict a rider's mental state 221 or alcoholic consumption 219.” 
Regarding "adjust a driver assistance function." Appellant argues that "If the breathalyzer detects an unacceptable level of alcohol in a driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle." The cited passage does not teach adjusting a driver assistance function, it merely describes deactivating the engine to remain stationary when the vehicle is brought to a stop by the user. Deactivation of the engine while stopped is not adjusting a driver assistance feature. Since all driving control remains with the user, the Office citing of 8 engine deactivation as an adjustment of a driver assistance function is respectfully outside the scope of the claims. Driver assistance features may aid a driver to in maneuvering a vehicle without human interaction, while disengaging the engine prevents a driver in maneuvering the vehicle. Further, when a driver assistance feature is activated, the feature assists in the driving of the car, however, when an automatic engine shut off feature is activated, the driver can no longer drive. Such a feature is a driver inhibiting feature, not assisting.” Examiner strongly disagrees.  Applicants Specifications paragraph 40 clearly states “At step 305, the system may determine if the cognitive load of the rider exceeds a threshold. The system may adjust the threshold based on various factors in the PTW, such as a rider of the PTW. The interface or driver assisted functions may also allow for automatic adjustment of the threshold that may be set by the rider or via the interface. As such, the cognitive load data may be collected and analyzed to measure and compare against the threshold to determine how the PTW can make adjustment to alert the rider (e.g., play sounds or vibration on the motorcycle handle) or activate a driving assistance feature, or in some circumstances, stop operation of the motorcycle.” As Westbrook clearly teaches “turn off the motor of the vehicle [motorcycle]” is the identical to Applicant’s teachings of “stop operation of the motorcycle”. 

Applicant argues that “Tran, Westbrook, and Allen do not at least teach or suggest "wherein the second threshold indicates a higher cognitive load than the first threshold.” … “The claim limitation requires (1) a first threshold related to cognitive load (based on its dependence from claim 10) and (2) a second threshold related to a higher cognitive load.”. Examiner strongly disagrees.  Applicant acknowledges “a first threshold related to cognitive load (based on its dependence from claim 10.” Given the first threshold related to cognitive load has been met in claim 10. 
The cognitive load in claim 10 is driving a motorcycle while having a cognitive load [i.e. intoxicated with alcohol at a set {skill} level to take action] to prevent the driver from continuing to drive; prevent a collision.  Allen also sets a threshold skill level and increases or decreases the sensitivity of the system related to a skill level [cognitive load of the driver i.e. skill level is higher when sober and lower when intoxicated].  Allen’s teachings paragraph 66 clearly states “as user develop familiarity with the system 10 (potentially becoming a more skilled driver. ect) the sensitivity of the system can be decreased to increase the accuracy of impact predictions).  As such both arts teach a level to take action in preventing a collision based on a cognitive load i.e. skill level and Allen’s art further teaches that the level can be adjusted. 
Additional as argued {pointed out} by Applicant “Tran para 289 teach [a] patient profile may [...] allow for setting threshold values or ranges, wherein reported hypertension metrics that fall outside of those limits trigger an alert." The "second threshold" of claim 11 must be related to this first threshold of claim 10 but must require a higher cognitive load than the first threshold. Examiner notes that Tran para 289 teaches threshold values (plurality) or ranges (also plurality range having a lower and higher value). Having values, one value must be higher than the other value to be a plurality of values.   

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding the limitation of “wherein the driver assistance function assists in steering the saddle-ride vehicle.” Applicant’s Specifications does not mention anything relating to “driver assistance function assists in steering”.  One of ordinary skill cannot remotely imagine any function relating to ‘steering’ based on Applicant’s specifications.   It is noted that Applicant’s paragraph 41 states “a notification that is shown on the display of the HUD of the helmet or audibly output on speakers in the helmet. The driver assistance function may include activating (via a wireless command sent to the PTW from the helmet) an adaptive cruise system, semi-autonomous driving, lane keep assist function, etc.” As such the above only a notification and does not actually steer the saddle-ride vehicle or even assists in a steering function of the saddle-ride vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 16 are independent, all with varying scopes. 

Claims 1, 2, 3, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tran US 20180001184 in view of Westbrook US 20130206495 and in further view of Strickland US 20190098953.

1. Tran teaches a helmet, comprising: 

one or more sensors located in the helmet and configured to obtain cognitive-load data indicating a cognitive load of a rider of a saddle-ride vehicle; (Tran Fig.12A Motorcycling helmets Also para 123; smart protective gears embedded with the IoT [para 655 wireless transceiver] sensors and instrumentations to report potential health issues [fatigue cognitive-load]. For motorcycling; para 123; The wireless sensor electronics 14 is mounted on the helmet) 

a wireless transceiver in communication with the vehicle; (Tran, para 104; wireless communication, such as a Bluetooth module or a wi-fi module or other transmission module, transmitting and/or receiving information to/from another device. Para 597, FIG. 16B illustrates a sensing unit 10″ mounted onto a mountain bike 138.)

a controller in communication with the one or more sensors and the wireless transceiver, wherein the controller is configured to: (Tran para 649; the sensing unit is not “stand alone”, the housing which integrates the controller subsystem with one or more sensors and battery)

send a wireless command to the vehicle utilizing the wireless transceiver to execute commands 
(Tran Fig.12A helmet with embedded IOT sensors [wireless] for motorcycling Also (Tran para 40, processing system and external sensors 36 communicate sing wireless communications protocols.) Also (Westbrook para 29; If the breathalyzer detects an unacceptable level of alcohol in a driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle.)

when the cognitive load is above a threshold. (Tran para 289, A patient profile may, for example, allow for setting threshold values or ranges, wherein reported hypertension metrics that fall outside of those limits trigger an alert)

Tran teaches all of the limitations of claim 1 but does not exclusively teach determine a cognitive load of the rider utilizing at least the cognitive-load data; to adjust a driver assistance function. However regarding determine a cognitive load of the rider utilizing at least the cognitive-load data; Westbrook teaches (Westbrook para 11; The first control unit receives and assesses the breathalyzer signals for a driver and the first identification signals for the driver to determine if the first ignition system should be activated.) and regarding to adjust a driver assistance function Westbrook teaches (Westbrook para 29 and 38; If the breathalyzer detects an unacceptable level of alcohol in a driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle. The breathalyzer is mounted on a motorcycle helmet). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran in view of Westbrook such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle. 

Regarding wherein the driver assistance function assists in steering the saddle-ride vehicle. 
Both Tran and Westbrook teach this limitation but Strickland explicitly teaches (Strickland Fig.1A-B para 35-36; “Vehicle control system” [motorcycle i.e. saddle-ride] can include, but is not limited to, any automatic or manual systems that can be used to enhance the vehicle, driving, and/or safety. Exemplary vehicle systems include, but are not limited to: an electronic stability control system, a lane departure warning system, a blind spot indicator system, a lane keep assist system, a navigation system, a transmission system, an electronic power steering system, visual devices (e.g., camera systems, proximity sensor systems), among others.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran and Westbrook and Allen in view of Strickland such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose controlling a vehicle.

2. Tran, Westbrook, and Strickland teach all of the limitations of claim 1 and Westbrook further teaches, wherein the controller is further configured to stop operation of the vehicle when the cognitive load is above the threshold. (Westbrook para 29; If the breathalyzer detects an unacceptable level of alcohol [cognitive load above threshold] in a driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle.) Also Tran para 291 applies. Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran in view of Westbrook such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle.

3. Tran, Westbrook, and Strickland teach all of the limitations of claim 1 and further teach, wherein the threshold is adjustable based on user profile. (Tran para 289, A user profile may, for example, allow for setting threshold values or ranges, wherein reported hypertension metrics that fall outside of those limits trigger an alert)

5. Tran, Westbrook, and Strickland teach all of the limitations of claim 1 and further teach, wherein the wireless transceiver is configured to communicate with an onboard vehicle camera that is configured to monitor movement of the rider (Tran para 35 The unit 11 also includes a camera, such as the Kinect camera; and Para 124; The wireless sensor cameras can be positioned on various body portions to capture motion)

and the controller is further configured to utilize information associated with the movement of the rider to determine the cognitive load. (Tran para 636; The system of comprising a camera and an image recognition module to determine kinematic movement [movement of the occupant cognitive load i.e. physical work].)

6. Tran, Westbrook, and Strickland teach all of the limitations of claim 1 and further teach, wherein the controller is further configured to obtain user profile information from a key-fob (Tran para 380; the first code is incorporated in a manufacturing control system (not shown) that may rely upon codes, such as barcodes or NFC/RFID tags [key-fob are RFID on a key chain], to provide automatic identification of products.) (Tran para 555; key chain control)

associated with the rider of the vehicle and adjust the threshold in response to the user profile information, wherein the user profile information includes identification data of the rider. (Tran para 555; users key chain control, The protocol allows remotely located systems or users to authenticate the identity (and possibly credentials) of the persons or organizations with whom they are interacting and ensures the privacy and authenticity of all data and command flowing between the appliances and any internal or external data storage devices.) Also (Tran para 561; the server 200 may include a user profile database that maintains an updated copy of the user profile and application data so that intelligent content services and synchronization among different devices may be provided.)

8. Tran, Westbrook, and Strickland teach all of the limitations of claim 1 and further teach, wherein the one or more sensors located in the helmet includes an EEG sensor. (Tran para 398; fitness devices (watches, instrumented clothing, footwear for activity indication, sleep monitoring equipment, among others [helmet]). The sensors can monitor mental acuity using sensors such as EEG sensors or other daily stress sensors.)



Claims 9, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Westbrook.

9. Tran teaches a helmet, comprising: 

one or more sensors located in the helmet and configured to obtain cognitive-load data indicating a cognitive load of a rider of a saddle-ride vehicle; (Tran Fig.12A Motorcycling helmets Also para 123; smart protective gears embedded with the IoT [para 655 wireless transceiver] sensors and instrumentations to report potential health issues [fatigue cognitive-load]. For motorcycling; para 123; The wireless sensor electronics 14 is mounted on the helmet)

a wireless transceiver in communication with the vehicle; (Tran, para 104; wireless communication, such as a Bluetooth module or a wi-fi module or other transmission module, transmitting and/or receiving information to/from another device. Para 597, FIG. 16B illustrates a sensing unit 10″ mounted onto a mountain bike 138.)

a controller in communication with the one or more sensors and the wireless transceiver, wherein the controller is configured to: (Tran para 649; the sensing unit is not “stand alone”, the housing which integrates the controller subsystem with one or more sensors and battery)


send a command to the vehicle to execute commands (Tran Fig.12A helmet with embedded IOT sensors [wireless] for motorcycling Also (Tran para 40, processing system and external sensors 36 communicate sing wireless communications protocols.) Also (Westbrook para 29; If the breathalyzer detects an unacceptable level of alcohol in a driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle.)

when the cognitive load is above a threshold. (Tran para 289, A patient profile may, for example, allow for setting threshold values or ranges, wherein reported hypertension metrics that fall outside of those limits trigger an alert)

Regarding determine a cognitive load of the rider utilizing at least the cognitive-load data; and Westbrook teaches (Westbrook para 11; The first control unit receives and assesses the breathalyzer signals for a driver and the first identification signals for the driver to determine if the first ignition system should be activated.) and 
regarding to adjust a driver assistance function Westbrook teaches (Westbrook para 29 and 38; If the breathalyzer detects an unacceptable level of alcohol in a driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle. The breathalyzer is mounted on a motorcycle helmet). 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran in view of Westbrook such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle. 


 10. Tran, Westbrook, and Strickland teach all of the limitations of claim 9 and Westbrook further teach, wherein the controller is further configured to send a command to the vehicle to stop operation of the vehicle when the cognitive load is above a second threshold. (Westbrook para 29; If the breathalyzer detects an unacceptable level of alcohol in a driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran and Westbrook such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle.

12. Tran, and Westbrook teach all of the limitations of claim 9 and Westbrook further teach, wherein the cognitive load data include alcoholic consumption data obtained from a breathalyzer in the helmet. (Westbrook; Para 38; the collection device of the breathalyzer is mounted on a motorcycle helmet or otherwise on the person of a motorcycle driver and communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran and Westbrook such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle.

14. Tran and Westbrook teach all of the limitations of claim 9 and further teach, wherein the wireless transceiver is in communication with a remote server configured to determine the cognitive load and send it to the helmet via the wireless transceiver. (Tran Fig. 1A and para 289; a patient profile may be created before collecting and/or transmitting a set of hypertension metrics to be received by a server and/or database, a patient profile may be created concurrently with, or even after transmitting/receiving [to the helmet as it is wireless IOT] one or more hypertension metrics.)

15. Tran and Westbrook teach all of the limitations of claim 9 and Westbrook further teach, wherein the controller is further configured to adjust the first threshold in response to a user profile received from a mobile device associated with the rider and in communication with the vehicle. (Westbrook; Para 38; the collection device of the breathalyzer is mounted on a motorcycle helmet [mobile device] or otherwise on the person of a motorcycle driver and communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle.) (Westbrook para 29; If the breathalyzer detects an unacceptable level of alcohol [user profile] in a driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle [adjust the first threshold].) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran in view of Westbrook such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle.
Allen para 66-67 may also apply (Allen 20160267763; para 66-67; as users develop familiarity with system 10 (and, potentially become a more skilled player, driver, etc.), the sensitivity of the system can be decreased to increase the accuracy of impact predictions, devices are shown coupled to a helmet)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Westbrook and in further view of Ferguson US 10,029696.

16. Tran teaches a method of monitoring a rider wearing a helmet on a saddle-ride vehicle, comprising:

obtaining cognitive-load data indicating a cognitive load of a rider of the saddle-ride
vehicle; (Tran Fig.12A Motorcycling helmets Also para 123; smart protective gears embedded with the IoT [para 655 wireless transceiver] sensors and instrumentations to report potential health issues [fatigue cognitive-load]. For motorcycling; para 123; The wireless sensor electronics 14 is mounted on the helmet)

communicating information with a remote server and the saddle-ride vehicle; (Tran, para 104; wireless communication, such as a Bluetooth module or a wi-fi module or other transmission module, transmitting and/or receiving information to/from another device [communicating wirelessly with another device is a remote server]. Para 597, FIG. 16B illustrates a sensing unit 10″ mounted onto a mountain bike 138.)

determining a cognitive load of the rider utilizing at least the cognitive-load data and (Tran para 289, A patient profile may, for example, allow for setting threshold values or ranges, wherein reported hypertension metrics that fall outside of those limits trigger an alert)

Regarding executing commands to be sent to the saddle-ride vehicle to adjust a driver assistance function of the saddle-ride vehicle when the cognitive load is above a threshold. 
Westbrook teaches (Westbrook para 29 and 38; If the breathalyzer detects an unacceptable level of alcohol in a driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle. The breathalyzer is mounted on a motorcycle helmet). 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran in view of Westbrook such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle.

Regarding rider riding pattern; Ferguson teaches (Col.2 line 20; The computing device may also use telematics data to determine driving patterns representative of driving behaviors of each vehicle as well as group driving patterns representative of the normalized driving behavior for a group of vehicles. One or more outlier vehicles for each group may be identified based on the outlier vehicles' driving pattern being different from its group's group driving pattern beyond a dissimilarity metric threshold (or a similarity metric threshold).   Also Col.5 line. 44; The driving analysis system 200 shown in FIG. 2 includes a vehicle 210, such as a motorcycle.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran and Westbrook in view of Ferguson such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of analyzing driving pattern of a motorcycle.

Regarding claim 18, claim 18 is rejected using the same rejections as made to claim 3.
Regarding claim 19, claim 19 is rejected using the same rejections as made to claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tran, Westbrook, and Strickland as applied to claim above, and further in view of Allen 20160267763.

	Regarding claim 4, Tran, Westbrook, and Strickland teach all of the limitations of claim 1 and further teach, wherein the controller is further configured to obtain user profile information from a mobile phone associated with the rider via the wireless transceiver (Tran para 289, A patient profile may, for example, allow for setting threshold values or ranges, wherein reported hypertension metrics that fall outside of those limits trigger an alert) Tran para 32; an electronic device may include communication functionality. For example, an electronic device may be a smart phone [users smart phone who can be a rider Fig. 12B i.e. associated with rider],
Tran, Westbrook, and Strickland teach all of limitations of claim 4 but do not teaches 
and adjust the threshold in response to the user profile information. However Allen teaches (Allen; para 66; as users develop familiarity with system 10 (and, potentially become a more skilled player, driver, etc.), the sensitivity of the system can be decreased to increase the accuracy of impact predictions)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran, Westbrook, and Strickland in view of Allen such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of provide a warning output to the user in advance of a predicted time of the potential impact.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tran and Westbrook as applied to claim above, and further in view of Allen 20160267763.

Regarding claim 11, Tran and Westbrook teach all of the limitations of claim 10 but do not teach, wherein the second threshold indicates a higher cognitive load than the first threshold. However Allen teaches (Allen; para 66; as users develop familiarity with system 10 (and, potentially become a more skilled player, driver, etc.), the sensitivity of the system can be decreased to increase the accuracy of impact predictions)
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran and Westbrook in view of Allen such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of provide a warning output to the user in advance of a predicted time of the potential impact.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tran, Westbrook, and Strickland as applied to claim above, and further in view of Aloumanis US 10,219,571.

Regarding claim 7, Tran, Westbrook, and Strickland teach all of the limitations of claim 1 but do not teach, wherein the helmet includes a helmet display that includes a heads-up display (HUD) configured to display a notification regarding activation of the driver assistance function, However Aloumanis teaches (Aloumanis Fig.1A #130 heads up display)
	Regarding and altering the driver assistance function based on the input from the rider. (Aloumanis Col.2 line 63; a user can selectively enable/disable a side or rear camera view.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran, Westbrook, and Strickland in view of Aloumanis such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of an output mechanism integrated into the motorcycle helmet and electronically coupled to the electronic components to present the processed output to a wearer of the helmet.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tran and Westbrook as applied to claim above, and further in view of Aloumanis US 10,219,571.

Regarding claim 13, Tran and Westbrook teach all of the limitations of claim 1 but do not teach, wherein the helmet includes a helmet display that includes a heads-up display (HUD) configured to display a notification regarding activation of the driver assistance function. However Aloumanis teaches (Aloumanis Fig.1A #130 heads up display)
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran and Westbrook in view of Aloumanis such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of an output mechanism integrated into the motorcycle helmet and electronically coupled to the electronic components to present the processed output to a wearer of the helmet.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, Westbrook, and Ferguson as applied to claim above, and further in view of Aloumanis US 10,219,571.

Regarding claim 17, Tran, Westbrook, and Ferguson and teach all of the limitations of claim 16 but do not teach, wherein the method includes the step of acquiring rider consent when applying an adjustment of the driver assistance function. However Aloumanis teaches (Aloumanis Col.2 line 63; a user can selectively enable/disable a side or rear camera view.) User input is consent.  Appliance’s specification does not recite “consent”. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran, Westbrook, and Ferguson in view of Aloumanis such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of an output mechanism integrated into the motorcycle helmet and electronically coupled to the electronic components to present the processed output to a wearer of the helmet.

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Tran, Westbrook, and Ferguson as applied to claim above, and further in view of Aloumanis US 10,219,571 and Kim US 20180170289.

Regarding claim 20, Tran, Westbrook and Ferguson teach all of the limitations of claim 16 and further teach, wherein the method includes the step of notifying the rider of adjustment of the driver assistance function (Tran para 438; requests a confirmation from user to communicate or share the emotional state [cognitive load anxiety, aggressiveness…].) user is notified by a request for confirmation. Also Kim para 69 notifying by confirming

wherein the notification includes a confirmation option to confirm the adjustment and (Tran para 438; requests a confirmation from user to communicate or share the emotional state [cognitive load anxiety, aggressiveness…].) Also Kim para 69 confirm

Regarding via a notification on a display of the helmet, Aloumanis teaches (Aloumanis US Fig.1A #130 heads up display)
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran, Westbrook in view of Aloumanis such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of an output mechanism integrated into the motorcycle helmet and electronically coupled to the electronic components to present the processed output to a wearer of the helmet.

Regarding a cancellation option to abort the adjustment of the driver assistance function. Kim teaches (Kim para 69; the user may confirm the advanced driver assistance system (ADAS) function displayed on the user interface device 400 and may select or cancel the ADAS function.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran, Westbrook, Ferguson, and Aloumanis in view of Kim such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of a user interface device that displays the ADAS function.

Conclusion

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daimoto US 20090312665, mental load [Cognitive load, EKG] detector for motorcycle helmet.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                   

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664